DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on 05/24/2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 5,282,456 to Smelcer in view of US Patent Publication Number 2012/0258656 A1 to Raimondi.

A) As per Claim 20, Smelcer teaches a kit (Smelcer: best shown in Figures 1 & 4), comprising: 
one or more barrier devices to prevent insects from entering a closed combustion flow path system within a gas furnace system located within an interior of a building via a vent including a pipe extending exterior to the building, an exterior extending end of the pipe including an opening in fluid connection with the closed combustion flow path system, each of the one or more barrier devices Smelcer: best shown in Figures 1 & 4) comprising: 
a. a body comprising a housing, the housing comprising a forward end section to form a mating (Smelcer: Figure 4, Item 56), friction fit either with (i) the exterior extending end of the pipe at one end of the forward end section or with (ii) an adapter which forms a friction fit with the exterior extending end of the pipe, the forward end section being connected to an intermediate section (Smelcer: Figure 4, increase between Items 56 & 60) which increases in cross-sectional area along its length at another end of the forward end section, a rearward end section (Smelcer: Figure 4, Item 60) attached to the intermediate section opposite the forward end section and having an opening therein which has an area greater than an area of the opening of the pipe
Smelcer does not teach a mesh barrier attached to the housing at a position forward of a rearward end of the body to form a barrier between the opening in the rearward end section and an outside environment, the mesh barrier comprising a plurality of openings no greater than 1/4 inch wide through which fluid can pass, but insects of a predetermined range of size cannot pass, the mesh barrier having an effective open area at least 100% of an open area of the opening of the pipe so that there is no substantial flow restriction between an environment outside the barrier device and the closed combustion flow path system.
However, Raimondi teaches a mesh barrier attached to the housing at a position forward of a rearward end of the body to form a barrier between the opening in the rearward end section and an outside environment, the mesh barrier comprising a plurality of openings no greater than 1/4 inch wide through which fluid can pass, but insects of a predetermined range of size cannot pass (Raimondi: Figure 2, Item 104; Paragraph 0033, lines 10-12).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Smelcer by adding a mesh barrier at the end, as taught by Raimondi, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Smelcer with these aforementioned teachings of Raimondi with the motivation of preventing insect/animal entrance into the piping.
Smelcer in view of Raimondi does not explicitly teach that the mesh barrier having an effective open area at least 100% of an open area of the opening of the pipe so that there is no substantial flow restriction between an environment outside the barrier device and the closed combustion flow path system.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make effective open area 100% of the open area of the pipe, since it has been held that where the general conditions of a claim are disclosed in the prior art (a second end with a larger opening), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that ratio of open areas is a result effective variable because the larger the ratio, the less restricted the airflow is and the smaller the mesh is able to be made without impeding airflow.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the effective open area 100%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

Allowable Subject Matter
Claims 1-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762